EXHIBIT 10.3

WOLVERINE WORLD WIDE, INC.

AMENDED AND RESTATED
1997 STOCK INCENTIVE PLAN


SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan.  The Company hereby establishes
the 1997 STOCK INCENTIVE PLAN (the "Plan") for its corporate, divisional and
Subsidiary officers and other key employees. The Plan permits the grant and
award of Stock Options, Restricted Stock, Stock Awards and Tax Benefit Rights.

          1.2          Purpose of Plan.  The purpose of the Plan is to provide
officers and key management employees of the Company, its divisions and its
Subsidiaries with an increased incentive to make significant and extraordinary
contributions to the long-term performance and growth of the Company and its
Subsidiaries, to join the interests of officers and key employees with the
interests of the Company's stockholders through the opportunity for increased
stock ownership and to attract and retain officers and key employees of
exceptional abilities. The Plan is further intended to provide flexibility to
the Company in structuring long-term incentive compensation to best promote the
foregoing objectives. Within that context, the Plan is intended to provide
performance-based compensation under Section 162(m) of the Code and shall be
interpreted, administered and amended if necessary to achieve that purpose.


SECTION 2

Definitions

                    The following words have the following meanings unless a
different meaning is plainly required by the context:

 

2.1

"Act" means the Securities Exchange Act of 1934, as amended.

       

2.2

"Board" means the Board of Directors of the Company.

       

2.3

"Change in Control" means (a) the failure of the Continuing Directors at any
time to constitute at least a majority of the members of the Board; (b) the
acquisition by any Person other than an Excluded Holder of beneficial ownership
(within the meaning of Rule 13d-3 issued under the Act) of 20% or more of the
outstanding Common Stock or the combined voting power of the Company's
outstanding securities entitled to vote generally in the election of directors;
(c) the approval by the stockholders of the Company of a reorganization, merger
or consolidation, unless with or into a Permitted Successor; or (d) the approval
by the stockholders of the Company of a complete liquidation or dissolution of
the Company or the sale or disposition of all or substantially all of the assets
of the Company other than to a Permitted Successor.

       

2.4

"Code" means the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------




 

2.5

"Committee" means the Compensation Committee of the Board or such other
committee as the Board shall designate to administer the Plan. The Committee
shall consist of at least two members of the Board and all of its members shall
be "non-employee directors" as defined in Rule 16b-3 issued under the Act and
"outside directors" as defined in the regulations issued under Section 162(m) of
the Code.

       

2.6

"Common Stock" means the Common Stock of the Company, $1 par value.

       

2.7

"Company" means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.

       

2.8

"Continuing Directors" mean the individuals constituting the Board as of the
date this Plan was adopted and any subsequent directors whose election or
nomination for election by the Company's stockholders was approved by a vote of
three-quarters (3/4) of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as the term is
used in Rule 14a-11 of Regulation 14A issued under the Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

       

2.9

"Employee Benefit Plan" means any plan or program established by the Company or
a Subsidiary for the compensation or benefit of employees of the Company or any
of its Subsidiaries.

       

2.10

"Excluded Holder" means (a) any Person who at the time this Plan was adopted was
the beneficial owner of 20% or more of the outstanding Common Stock; or (b) the
Company, a Subsidiary or any Employee Benefit Plan of the Company or a
Subsidiary or any trust holding Common Stock or other securities pursuant to the
terms of an Employee Benefit Plan.

       

2.11

"Incentive Award" means the award or grant of a Stock Option, Restricted Stock,
Stock Award or Tax Benefit Right to a Participant pursuant to the Plan.

       

2.12

"Market Value" shall equal the closing market price of shares of Common Stock
reported on the New York Stock Exchange (or any successor exchange that is the
primary stock exchange for trading of Common Stock) on the date of grant,
exercise or vesting, as applicable, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of Common Stock were traded.

       

2.13

"Participant" means a corporate officer, divisional officer or any key employee
of the Company, its divisions or its Subsidiaries is granted an Incentive Award
under the Plan.

       

2.14

"Permitted Successor" means a company which, immediately following the
consummation of a transaction specified in clauses (c) and (d) of the definition
of "Change in Control" above, satisfies each of the following criteria: (a) 50%
or more of the outstanding common stock of the company and the combined voting
power of the outstanding securities of the company entitled to vote generally in
the election of directors (in each case determined immediately following the
consummation of the applicable transaction) is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners




2

--------------------------------------------------------------------------------




 

 

of the Company's outstanding Common Stock and outstanding securities entitled to
vote generally in the election of directors (respectively) immediately prior to
the applicable transaction; (b) no Person other than an Excluded Holder
beneficially owns, directly or indirectly, 20% or more of the outstanding common
stock of the company or the combined voting power of the outstanding securities
of the company entitled to vote generally in the election of directors (for
these purposes the term Excluded Holder shall include the company, any
subsidiary of the company and any employee benefit plan of the company or any
such subsidiary or any trust holding common stock or other securities of the
company pursuant to the terms of any such employee benefit plan); and (c) at
least a majority of the board of directors is comprised of Continuing Directors.

       

2.15

"Person" has the same meaning as set forth in Sections 13(d) and 14(d)(2) of the
Act.

       

2.16

"Restricted Period" means the period of time during which Restricted Stock
awarded under the Plan is subject to restrictions. The Restricted Period may
differ among Participants and may have different expiration dates with respect
to shares of Common Stock covered by the same Incentive Award.

       

2.17

"Restricted Stock" means Common Stock awarded to a Participant pursuant to
Section 6 of the Plan.

       

2.18

"Retirement" means the voluntary termination of all employment by a Participant
after the Participant has attained 60 years of age, or such other age as shall
be determined by the Committee in its sole discretion or as otherwise may be set
forth in the Incentive Award agreement or other grant document with respect to a
Participant and a particular Incentive Award.

       

2.19

"Stock Award" means an award of Common Stock awarded to a Participant pursuant
to Section 7 of the Plan.

       

2.20

"Stock Option" means the right to purchase Common Stock at a stated price for a
specified period of time. For purposes of the Plan, a Stock Option may be either
an incentive stock option within the meaning of Section 422(b) of the Code or a
nonqualified stock option.

       

2.21

"Subsidiary" means any company or other entity of which 50% or more of the
outstanding voting stock or voting ownership interest is directly or indirectly
owned or controlled by the Company or by one or more Subsidiaries of the
Company.

       

2.22

"Tax Benefit Right" means any right granted to a Participant pursuant to
Section 8 of the Plan.



3

--------------------------------------------------------------------------------




SECTION 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan. The Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be employees of the Company and its Subsidiaries. Except as limited in
this Plan or as may be necessary to assure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in this
Plan, shall have full power and authority to interpret the provisions of the
Plan and Incentive Awards granted under the Plan and shall have full power and
authority to supervise the administration of the Plan and Incentive Awards
granted under the Plan and to make all other determinations considered necessary
or advisable for the administration of the Plan. All determinations,
interpretations and selections made by the Committee regarding the Plan shall be
final and conclusive. The Committee shall hold its meetings at such times and
places as it deems advisable. Action may be taken by a written instrument signed
by a majority of the members of the Committee and any action so taken shall be
fully as effective as if it had been taken at a meeting duly called and held.
The Committee shall make such rules and regulations for the conduct of its
business as it deems advisable.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may deem necessary
or desirable and as are consistent with the terms of the Plan, including,
without limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and, subject to the limitation set forth in Section
4.2 of the Plan, extent of the Incentive Awards to be made to each Participant
(including the number of shares of Common Stock to be subject to each Incentive
Award, any exercise price, the manner in which an Incentive Award will vest or
become exercisable and the form of payment for the Incentive Award); (c) the
time or times when Incentive Awards will be granted; (d) the duration of each
Incentive Award; and (e) the restrictions and other conditions to which payment
or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards. The Committee
shall have the authority to amend or modify the terms of any outstanding
Incentive Award in any manner, provided that the amended or modified terms are
not prohibited by the Plan as then in effect, including, without limitation, the
authority to: (a) modify the number of shares or other terms and conditions of
an Incentive Award; (b) extend the term of an Incentive Award; (c) accelerate
the exercisability or vesting or otherwise terminate any restrictions relating
to an Incentive Award; (d) accept the surrender of any outstanding Incentive
Award; and (e) to the extent not previously exercised or vested, authorize the
grant of new Incentive Awards in substitution for surrendered Incentive Awards.

          3.4          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person's or the
Committee's taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan's administration by any appropriate person or persons.



4

--------------------------------------------------------------------------------




SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.3 of the Plan, a maximum of 1,000,000 shares of Common Stock shall be
available for Incentive Awards under the Plan. Such shares shall be authorized
and may be either unissued or treasury shares.

          4.2          Limitation Upon Incentive Awards. No Participant shall be
granted, during any calendar year, Incentive Awards with respect to more than
25% of the total number of shares of Common Stock available for Incentive Awards
under the Plan set forth in Section 4.1 of the Plan, subject to adjustment as
provided in Section 4.3 of the Plan. The purpose of this Section 4.2 is to
ensure that the Plan provides performance-based compensation under Section
162(m) of the Code and this Section 4.2 shall be interpreted, administered and
amended if necessary to achieve that purpose.

          4.3          Adjustments. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split,
recapitalization, merger, consolidation, combination, exchange of shares or any
other change in the corporate structure or shares of the Company, the number and
kind of securities subject to and reserved under the Plan, together with
applicable exercise prices, shall be appropriately adjusted. No fractional
shares shall be issued pursuant to the Plan and any fractional shares resulting
from adjustments shall be eliminated from the respective Incentive Awards. If an
Incentive Award is canceled, surrendered, modified, exchanged for a substitute
Incentive Award or expires or terminates during the term of the Plan but prior
to the exercise or vesting of the Incentive Award in full, the shares subject to
but not delivered under such Incentive Award shall be available for other
Incentive Awards. If shares subject to and otherwise deliverable upon the
exercise of an Incentive Award are surrendered to the Company in connection with
the exercise or vesting of an Incentive Award, the surrendered shares subject to
the Incentive Award shall be available for other Incentive Awards.


SECTION 5

Stock Options

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. The Committee, in its discretion, may provide in the
initial grant of a Stock Option for the subsequent automatic grant of additional
Stock Options for the number of shares, if any, that are subject to the initial
Stock Option and surrendered to the Company in connection with the exercise of
the initial or any subsequently granted Stock Option. Stock Options shall be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion. In
addition, the Committee may vary, among Participants and among Stock Options
granted to the same Participant, any and all of the terms and conditions of the
Stock Options granted under the Plan. The Committee shall have complete
discretion in determining the number of Stock Options granted to each
Participant. The Committee may designate whether or not a Stock Option is to be
considered an incentive stock option as defined in Section 422(b) of the Code.



5

--------------------------------------------------------------------------------




          5.2          Stock Option Agreements. Stock Options shall be evidenced
by stock option agreements containing such terms and conditions, consistent with
the provisions of the Plan, as the Committee shall from time to time determine.
To the extent not covered by the stock option agreement, the terms and
conditions of this Section 5 shall govern.

          5.3          Stock Option Price. The per share Stock Option price
shall be determined by the Committee, but shall be a price that is equal to or
higher than the par value of the Company's Common Stock; provided, that the per
share Stock Option price for any shares designated as incentive stock options
shall be equal to or greater than 100% of the Market Value on the date of grant.

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents, in shares of Common Stock
(including Common Stock to be received upon a simultaneous exercise) or other
consideration substantially equivalent to cash. The time and terms of payment
may be amended with the consent of a Participant before or after exercise of a
Stock Option. The Committee may from time to time authorize payment of all or a
portion of the Stock Option price in the form of a promissory note or other
deferred payment installments according to such terms as the Committee may
approve. The Board may restrict or suspend the power of the Committee to permit
such loans and may require that adequate security be provided.

          5.5          Stock Options Granted to Ten Percent Stockholders.  No
Stock Option granted to any Participant who at the time of such grant owns,
together with stock attributed to such Participant under Section 424(d) of the
Code, more than 10% of the total combined voting power of all classes of stock
of the Company or any of its Subsidiaries may be designated as an incentive
stock option, unless such Stock Option provides an exercise price equal to at
least 110% of the Market Value of the Common Stock and the exercise of the Stock
Option after the expiration of 5 years from the date of grant of the Stock
Option is prohibited by its terms.

          5.6          Limits on Exercisability. Stock Options shall be
exercisable for such periods, not to exceed 10 years from the date of grant, as
may be fixed by the Committee. At the time of the exercise of a Stock Option,
the holder of the Stock Option, if requested by the Committee, must represent to
the Company that the shares are being acquired for investment and not with a
view to the distribution thereof. The Committee may in its discretion require a
Participant to continue the Participant's service with the Company and its
Subsidiaries for a certain length of time prior to a Stock Option becoming
exercisable and may eliminate such delayed vesting provisions.

          5.7          Restrictions on Transferability.

>           (a)          General. Unless the Committee otherwise consents
> (before or after the option grant) or unless the stock option agreement or
> grant provides otherwise; (i) no incentive stock option granted under the Plan
> may be sold, exchanged, transferred, pledged, assigned or otherwise alienated
> or hypothecated except by will or the laws of descent and distribution; and
> (ii) all Stock Options that are not incentive stock options may be
> transferred; provided, that as a condition to any such transfer the transferee
> must execute a written agreement permitting the Company to withhold from the
> shares subject to the Stock Option a number of shares having a Market Value at
> least equal to the amount of any federal, state or local withholding or other
> taxes associated with or resulting from the exercise of a Stock Option. All
> provisions of a Stock Option which are determined with reference to the
> Participant, including without limitation those which refer to the
> Participant's employment



6

--------------------------------------------------------------------------------




> with the Company or its Subsidiaries, shall continue to be determined with
> reference to the Participant after any transfer of a Stock Option.
> 
> 
> 
>           (b)          Other Restrictions. The Committee may impose other
> restrictions on any shares of Common Stock acquired pursuant to the exercise
> of a Stock Option under the Plan as the Committee deems advisable, including,
> without limitation, restrictions under applicable federal or state securities
> laws.

          5.8          Termination of Employment or Officer Status.

>           (a)          General. If a Participant ceases to be employed by or
> an officer of the Company or one of its Subsidiaries for any reason other than
> the Participant's death, disability, Retirement or termination for cause, the
> Participant may exercise his or her Stock Options only for a period of 3
> months after such termination of employment or officer status, but only to the
> extent the Participant was entitled to exercise the Stock Options on the date
> of termination, unless the Committee otherwise consents or the terms of the
> stock option agreement or grant provide otherwise. For purposes of the Plan,
> the following shall not be deemed a termination of employment or officer
> status: (i) a transfer of an employee from the Company to any Subsidiary;
> (ii) a leave of absence, duly authorized in writing by the Company, for
> military service or for any other purpose approved by the Company if the
> period of such leave does not exceed 90 days; (iii) a leave of absence in
> excess of 90 days, duly authorized in writing by the Company, provided that
> the employee's right to reemployment is guaranteed either by statute or
> contract; or (iv) a termination of employment with continued service as an
> officer.
> 
>           (b)          Death. If a Participant dies either while an employee
> or officer of the Company or one of its Subsidiaries or after the termination
> of employment other than for cause but during the time when the Participant
> could have exercised a Stock Option under the Plan, the Stock Option issued to
> such Participant shall be exercisable by the personal representative of such
> Participant or other successor to the interest of the Participant for 1 year
> after the Participant's death, but only to the extent that the Participant was
> entitled to exercise the Stock Option on the date of death or termination of
> employment, whichever first occurred, unless the Committee otherwise consents
> or the terms of the stock option agreement or grant provide otherwise.
> 
>           (c)          Disability. If a Participant ceases to be an employee
> or officer of the Company or one of its Subsidiaries due to the Participant's
> disability, the Participant may exercise a Stock Option for a period of 1 year
> following such termination of employment, but only to the extent that the
> Participant was entitled to exercise the Stock Option on the date of such
> event, unless the Committee otherwise consents or the terms of the stock
> option agreement or grant provide otherwise.
> 
>           (d)          Participant Retirement. If a Participant Retires as an
> employee or officer of the Company or one of its Subsidiaries, any Stock
> Option granted under the Plan may be exercised during the remaining term of
> the Stock Option, unless the terms of the stock option agreement or grant
> provide otherwise.



7

--------------------------------------------------------------------------------




>           (e)          Termination for Cause. If a Participant is terminated
> for cause, the Participant shall have no further right to exercise any Stock
> Option previously granted, unless the Committee and the Board determine
> otherwise.


SECTION 6

Restricted Stock

          6.1          Grant. A Participant may be granted Restricted Stock
under the Plan. Restricted Stock shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as shall be determined by the
Committee in its sole discretion. The Committee may impose such restrictions or
conditions, consistent with the provisions of the Plan, to the vesting of
Restricted Stock as it deems appropriate. The Committee may also require that
certificates representing shares of Restricted Stock be retained and held in
escrow by a designated employee or agent of the Company or any Subsidiary until
any restrictions applicable to shares of Common Stock so retained have been
satisfied or lapsed.

          6.2          Restricted Stock Agreements. Awards of Restricted Stock
shall be evidenced by restricted stock agreements containing such terms and
conditions, consistent with the provisions of the Plan, as the Committee shall
from time to time determine. Unless a restricted stock agreement provides
otherwise, Restricted Stock awards shall be subject to the terms and conditions
set forth in this Section 6.

          6.3          Termination of Employment or Officer Status.

>           (a)          General. In the event of termination of employment or
> officer status during the Restricted Period for any reason other than death,
> disability, Retirement or termination for cause, then any shares of Restricted
> Stock still subject to restrictions at the date of such termination shall
> automatically be forfeited and returned to the Company; provided, that in the
> event of a voluntary or involuntary termination of the employment or officer
> status of a Participant by the Company, the Committee may, in its sole
> discretion, waive the automatic forfeiture of any or all such shares of
> Restricted Stock and/or may add such new restrictions to such shares of
> Restricted Stock as it deems appropriate. For purposes of the Plan, the
> following shall not be considered a termination of employment or officer
> status: (i) a transfer of an employee from the Company to any Subsidiary;
> (ii) a leave of absence, duly authorized in writing by the Company, for
> military service or for any other purpose approved by the Company if the
> period of such leave does not exceed 90 days; (iii) a leave of absence in
> excess of 90 days duly authorized in writing by the Company, provided that the
> employee's right to reemployment is guaranteed either by statute or contract;
> and (iv) a termination of employment with continued service as an officer.
> 
>           (b)          Death, Retirement or Disability. Unless the Committee
> otherwise consents or unless the terms of the restricted stock agreement or
> grant provide otherwise, in the event a Participant terminates his or her
> employment with the Company because of death, disability or Retirement during
> the Restricted Period, the restrictions applicable to the shares of Restricted
> Stock shall terminate automatically with respect to that number of shares
> (rounded to the nearest whole number) equal to the total number of shares of
> Restricted Stock granted to such Participant multiplied by the number of full
> months that have elapsed since the date of grant divided by the total number
> of full months in the Restricted Period. All remaining



8

--------------------------------------------------------------------------------




> shares shall be forfeited and returned to the Company; provided, that the
> Committee may, in its sole discretion, waive the restrictions remaining on any
> or all such remaining shares of Restricted Stock either before or after the
> death, disability or Retirement of the Participant.
> 
> 
> 
>           (c)          Termination for Cause. If a Participant's employment is
> terminated for cause, the Participant shall have no further right to exercise
> or receive any Restricted Stock and all Restricted Stock still subject to
> restrictions at the date of such termination shall automatically be forfeited
> and returned to the Company, unless the Committee and the Board determine
> otherwise.

          6.4          Restrictions on Transferability.

>           (a)          General. Unless the Committee otherwise consents or
> unless the terms of the Restricted Stock agreement or grant provide otherwise:
> (i) shares of Restricted Stock shall not be sold, exchanged, transferred,
> pledged, assigned or otherwise alienated or hypothecated during the Restricted
> Period except by will or the laws of descent and distribution; and (ii) all
> rights with respect to Restricted Stock granted to a Participant under the
> Plan shall be exercisable during the Participant's lifetime only by such
> Participant, his or her guardian or legal representative.
> 
>           (b)          Other Restrictions. The Committee may impose other
> restrictions on any shares of Common Stock acquired pursuant to an award of
> Restricted Stock under the Plan as the Committee deems advisable, including,
> without limitation, restrictions under applicable federal or state securities
> laws.

          6.5          Legending of Restricted Stock. Any certificates
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

>           The shares represented by this certificate were issued subject to
> certain restrictions under the Wolverine World Wide, Inc. 1997 Stock Incentive
> Plan (the "Plan"). A copy of the Plan is on file in the office of the
> Secretary of the Company. This certificate is held subject to the terms and
> conditions contained in a restricted stock agreement that includes a
> prohibition against the sale or transfer of the stock represented by this
> certificate except in compliance with that agreement and that provides for
> forfeiture upon certain events.

          6.6          Representations and Warranties. A Participant who is
awarded Restricted Stock shall represent and warrant that the Participant is
acquiring the Restricted Stock for the Participant's own account and investment
and without any intention to resell or redistribute the Restricted Stock. The
Participant shall agree not to resell or distribute such Restricted Stock after
the Restricted Period except upon such conditions as the Company may reasonably
specify to ensure compliance with federal and state securities laws.

          6.7          Rights as a Stockholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Restricted Stock
held of record by such Participant as if the Participant held unrestricted
Common Stock; provided, that the unvested portion of any award of Restricted
Stock shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to Sections 6.1, 6.3 and 6.4 of the Plan. Unless the
Committee otherwise determines or unless the terms of the restricted stock
agreement or grant provide otherwise, any noncash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions as the shares to which such dividends or distributions relate.



9

--------------------------------------------------------------------------------




SECTION 7

Stock Awards

          7.1          Grant. A Participant may be granted one or more Stock
Awards under the Plan in lieu of, or as payment for, the rights of a Participant
under any other compensation plan, policy or program of the Company or its
Subsidiaries. Stock Awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.

          7.2          Rights as a Stockholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Awards; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it deems appropriate.


SECTION 8

Tax Benefit Rights

          8.1          Grant. A Participant may be granted Tax Benefit Rights
under the Plan to encourage a Participant to exercise Stock Options and provide
certain tax benefits to the Company. A Tax Benefit Right entitles a Participant
to receive from the Company or a Subsidiary a cash payment not to exceed the
amount calculated by multiplying the ordinary income, if any, realized by the
Participant for federal tax purposes as a result of the exercise of a
nonqualified stock option, or the disqualifying disposition of shares acquired
under an incentive stock option, by the maximum federal income tax rate
(including any surtax or similar charge or assessment) for companies, plus the
applicable state and local tax imposed on the exercise of the Stock Option or
the disqualifying disposition.

          8.2          Restrictions. A Tax Benefit Right may be granted only
with respect to a Stock Option issued and outstanding or to be issued under the
Plan or any other plan of the Company or its Subsidiaries that has been approved
by the stockholders as of the date of the Plan and may be granted concurrently
with or after the grant of the Stock Option. Such rights with respect to
outstanding Stock Options shall be issued only with the consent of the
Participant if the effect would be to disqualify an incentive stock option,
change the date of grant or the exercise price or otherwise impair the
Participant's existing Stock Options.

          8.3          Terms and Conditions. The Committee shall determine the
terms and conditions of any Tax Benefit Rights granted and the Participants to
whom such rights will be granted with respect to Stock Options under the Plan or
any other plan of the Company. The Committee may amend, cancel, limit the term
of or limit the amount payable under a Tax Benefit Right at any time prior to
the exercise of the related Stock Option, unless otherwise provided under the
terms of the Tax Benefit Right. The net amount of a Tax Benefit Right, subject
to withholding, may be used to pay a portion of the Stock Option price, unless
otherwise provided by the Committee.




10

--------------------------------------------------------------------------------




SECTION 9

Change in Control

          9.1          Acceleration of Vesting. If a Change in Control of the
Company shall occur, then, unless the Committee or the Board otherwise
determines with respect to one or more Incentive Awards, without action by the
Committee or the Board: (a) all outstanding Stock Options shall become
immediately exercisable in full and shall remain exercisable during the
remaining term thereof, regardless of whether the Participants to whom such
Stock Options have been granted remain in the employ or service of the Company
or any Subsidiary; and (b) all other outstanding Incentive Awards shall become
immediately fully vested and exercisable and nonforfeitable.

          9.2          Cash Payment for Stock Options. If a Change in Control of
the Company shall occur, then the Committee, in its sole discretion, and without
the consent of any Participant affected thereby, may determine that some or all
Participants holding outstanding Stock Options shall receive, with respect to
some or all of the shares of Common Stock subject to such Stock Options, as of
the effective date of any such Change in Control of the Company, cash in an
amount equal to the greater of the excess of (a) the highest sales price of the
shares on the New York Stock Exchange on the date immediately prior to the
effective date of such Change in Control of the Company or (b) the highest price
per share actually paid in connection with any Change in Control of the Company
over the exercise price per share of such Stock Options.


SECTION 10

General Provisions

          10.1          No Rights to Awards. No Participant or other person
shall have any claim to be granted any Incentive Award under the Plan and there
is no obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant.

          10.2          Withholding. The Company or a Subsidiary shall be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. Unless the Committee determines otherwise, withholding may be satisfied
by withholding Common Stock to be received upon exercise or by delivery to the
Company of previously owned Common Stock.

          10.3          Compliance With Laws; Listing and Registration of
Shares. All Incentive Awards granted under the Plan (and all issuances of Common
Stock or other securities under the Plan) shall be subject to all applicable
laws, rules and regulations, and to the requirement that if at any time the
Committee shall determine,


11

--------------------------------------------------------------------------------


in its discretion, that the listing, registration or qualification of the shares
covered thereby upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the grant of such Incentive
Award or the issue or purchase of shares thereunder, such Incentive Award may
not be exercised in whole or in part, or the restrictions on such Incentive
Award shall not lapse, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

          10.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.

          10.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Participant.

          10.6          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Delaware and applicable federal law.

          10.7          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.


SECTION 11

Termination and Amendment

                    The Board may terminate the Plan at any time, or may from
time to time amend the Plan as it deems proper and in the best interests of the
Company, provided that no such amendment may impair any outstanding Incentive
Award without the consent of the Participant, except according to the terms of
the Plan or the Incentive Award. No termination, amendment or modification of
the Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.


SECTION 12

Effective Date and Duration of the Plan

                    This Plan shall take effect April 16, 1997, subject to
approval by the stockholders at the 1997 Annual Meeting of Stockholders or any
adjournment thereof or at a Special Meeting of Stockholders. Unless earlier
terminated by the Board of Directors, no Incentive Award shall be granted under
the Plan after April 15, 2007.



12

--------------------------------------------------------------------------------
